J-S32003-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: N.A.P., A       :   IN THE SUPERIOR COURT OF
MINOR                               :        PENNSYLVANIA
                                    :
                                    :
                                    :
                                    :
                                    :
APPEAL OF: D.P, MOTHER              :         No. 1962 EDA 2016

                  Appeal from the Decree May 23, 2016
          In the Court of Common Pleas of Philadelphia County
      Family Court Juvenile Division at No(s): 51-FN-002024-2013,
                        CP-51-AP-0000255-2016

IN THE INTEREST OF: D.N.P., A       :   IN THE SUPERIOR COURT OF
MINOR                               :        PENNSYLVANIA
                                    :
                                    :
                                    :
                                    :
                                    :
APPEAL OF: D.P, MOTHER              :         No. 1963 EDA 2016

                  Appeal from the Decree May 23, 2016
          In the Court of Common Pleas of Philadelphia County
      Family Court Juvenile Division at No(s): 51-FN-002024-2013,
                        CP-51-AP-0000254-2016

IN THE INTEREST OF: B.A.P., A       :   IN THE SUPERIOR COURT OF
MINOR                               :        PENNSYLVANIA
                                    :
                                    :
                                    :
                                    :
                                    :
APPEAL OF: D.P, MOTHER              :   No. 1964 EDA 2016

                  Appeal from the Decree May 23, 2016
          In the Court of Common Pleas of Philadelphia County
      Family Court Juvenile Division at No(s): 51-FN-002024-2013,
                        CP-51-AP-0000253-2016
J-S32003-17


IN THE INTEREST OF: K.D.P., A           :   IN THE SUPERIOR COURT OF
MINOR                                   :        PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
                                        :
APPEAL OF: D.P, MOTHER                  :         No. 1965 EDA 2016

                   Appeal from the Decree May 23, 2016
           In the Court of Common Pleas of Philadelphia County
       Family Court Juvenile Division at No(s): 51-FN-002024-2013,
                         CP-51-AP-0000243-2016


BEFORE:    GANTMAN, P.J., STABILE, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                           FILED MAY 23, 2017

      Appellant, D.P. (“Mother”), appeals from the decrees entered in the

Philadelphia County Court of Common Pleas Family Court Juvenile Division,

which granted the petitions of the Department of Human Services (“DHS”)

for involuntary termination of Mother’s parental rights to her four minor

children, N.A.P., D.N.P., B.A.P., and K.D.P. (“Children”). We affirm.

      In its opinion, the Juvenile Court fully and correctly set forth the

relevant facts and procedural history of this case.   Therefore, we will only

briefly summarize them. Mother is the natural parent of Children. DHS first

became involved with the family on May 10, 2013, after receiving a general

protective service report alleging, inter alia, Mother had left B.A.P. and

another child home alone for more than 24 hours. The report further alleged



___________________________

*Former Justice specially assigned to the Superior Court.

                                    -2-
J-S32003-17


that Mother was unemployed, suffered from substance abuse, and had a

history of domestic violence. DHS obtained an order for protective custody

of D.N.P. and B.A.P. on May 20, 2013. DHS returned D.N.P. and B.A.P. to

Mother on August 23, 2013. On March 31, 2014, St. Joseph’s Hospital staff

observed Mother under the influence of an unknown substance that they

believed was Phencyclidine (PCP). Mother was belligerent with the hospital

staff and refused to cooperate with DHS. As a result, DHS obtained an order

for protective custody of N.A.P., D.N.P., and B.A.P on April 1, 2014.             The

court adjudicated N.A.P., D.N.P., and B.A.P dependent on April 10, 2014.

K.D.P. was born in November 2014 and lived with Mother until November 5,

2015, when Mother stabbed a neighbor, fled the scene, and left K.D.P. alone

in her crib.   Later that evening, the police found K.D.P. alone and alerted

DHS.    DHS obtained an order for protective custody of K.D.P.                 Police

arrested Mother for the stabbing on November 6, 2015.                     The court

adjudicated K.D.P. dependent on November 10, 2015, and placed her in

foster care.

       On   March   22,   2016,   DHS    filed   petitions   for   the   involuntarily

termination of Mother’s parental rights to N.A.P., D.N.P., and B.A.P.

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b) of the

Adoption Act, and a petition for the involuntarily termination of Mother’s

parental rights to K.D.P. under Sections 2511(a)(1), (a)(2), and (b). At the

May 23, 2016 termination hearing, DHS added Section 2511(a)(5) to its


                                        -3-
J-S32003-17


petition to terminate Mother’s parental rights to K.D.P. On May 23, 2016,

the court entered decrees involuntarily terminating Mother’s parental rights

to Children under Sections 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b). The

court also terminated the parental rights of the fathers, who did not contest

termination; they are not involved in this appeal. Mother timely filed notices

of appeal and concise statements of errors complained of on appeal per

Pa.R.A.P. 1925(a)(2)(i).

      Mother raises three issues for our review:

         WHETHER      THE   [JUVENILE]   COURT   ERRED   IN
         TERMINATING [MOTHER’S] PARENTAL RIGHTS UNDER 23
         PA.C.S.A. [§] 2511(A)(1), THE EVIDENCE HAVING BEEN
         INSUFFICIENT TO ESTABLISH MOTHER HAD EVIDENCED A
         SETTLED PURPOSE OF RELINQUISHING PARENTAL CLAIM,
         OR HAVING REFUSED OR FAILED TO PERFORM PARENTAL
         DUTIES?

         WHETHER    THE…EVIDENCE    WAS    SUFFICIENT  TO
         ESTABLISH THAT [MOTHER] HAD REFUSED OR FAILED TO
         PERFORM PARENTAL DUTIES, CAUSED CHILDREN TO BE
         WITHOUT ESSENTIAL PARENTAL CARE, THAT CONDITIONS
         HAVING LED TO PLACEMENT HAD CONTINUED TO EXIST,
         OR FINALLY THAT ANY OF THE ABOVE COULD NOT HAVE
         BEEN REMEDIED?

         WHETHER THE EVIDENCE WAS SUFFICIENT TO ESTABLISH
         THAT TERMINATION OF PARENTAL RIGHTS WOULD BEST
         SERVE THE NEEDS AND WELFARE OF…CHILDREN, UNDER
         23 PA.C.S.[A. §] 2511(B)?

(Mother’s Brief at 5).

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our

                                    -4-
J-S32003-17


        standard of review is limited to determining whether the
        order of the trial court is supported by competent
        evidence, and whether the trial court gave adequate
        consideration to the effect of such a decree on the welfare
        of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972
A.2d 5, 8 (Pa.Super. 2009)).

           Absent an abuse of discretion, an error of law, or
           insufficient evidentiary support for the trial court’s
           decision, the decree must stand.       …    We must
           employ a broad, comprehensive review of the record
           in order to determine whether the trial court’s
           decision is supported by competent evidence.

        In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
        banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
        (internal citations omitted).

           Furthermore, we note that the trial court, as the
           finder of fact, is the sole determiner of the credibility
           of witnesses and all conflicts in testimony are to be
           resolved by the finder of fact. The burden of proof is
           on the party seeking termination to establish by
           clear and convincing evidence the existence of
           grounds for doing so.

        In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
        2002) (internal citations and quotation marks omitted).
        The standard of clear and convincing evidence means
        testimony that is so clear, direct, weighty, and convincing
        as to enable the trier of fact to come to a clear conviction,
        without hesitation, of the truth of the precise facts in issue.
        In re J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We
        may uphold a termination decision if any proper basis
        exists for the result reached. In re C.S., 761 A.2d 1197,
        1201 (Pa.Super. 2000) (en banc). If the court’s findings
        are supported by competent evidence, we must affirm the
        court’s decision, even if the record could support an
        opposite result. In re R.L.T.M., 860 A.2d 190, 191-92
        (Pa.Super. 2004).



                                     -5-
J-S32003-17


In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d
1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d
1165 (2008)).

      DHS filed petitions for the involuntary termination of Mother’s parental

rights to Children on the following grounds:

         § 2511. Grounds for involuntary termination

         (a) General Rule.―The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing
            of the petition either has evidenced a settled purpose
            of relinquishing parental claim to a child or has
            refused or failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                 *    *    *

            (5) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency for a period of at least six months,
            the conditions which led to the removal or placement
            of the child continue to exist, the parent cannot or
            will not remedy those conditions within a reasonable
            period of time, the services or assistance reasonably
            available to the parent are not likely to remedy the
            conditions which led to the removal or placement of
            the child within a reasonable period of time and
            termination of the parental rights would best serve
            the needs and welfare of the child.

                                     -6-
J-S32003-17



                                       *       *   *

              (8) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency, 12 months or more have elapsed
              from the date of removal or placement, the
              conditions which led to the removal or placement of
              the child continue to exist and termination of
              parental rights would best serve the needs and
              welfare of the child.

                                       *       *   *

          (b) Other considerations.―The court in terminating
          the rights of a parent shall give primary consideration to
          the developmental, physical and emotional needs and
          welfare of the child. The rights of a parent shall not be
          terminated solely on the basis of environmental factors
          such as inadequate housing, furnishings, income, clothing
          and medical care if found to be beyond the control of the
          parent. With respect to any petition filed pursuant to
          subsection (a)(1), (6) or (8), the court shall not consider
          any efforts by the parent to remedy the conditions
          described therein which are first initiated subsequent to
          the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b).1 “Parental rights

may be involuntarily terminated where any one subsection of Section

2511(a) is satisfied, along with consideration of the subsection 2511(b)

provisions.” In re Z.P., supra at 1117.

          Initially, the focus is on the conduct of the parent. The
          party seeking termination must prove by clear and
          convincing evidence that the parent’s conduct satisfies the
____________________________________________


1
 Mother limits her appellate challenge to the court’s termination decisions to
Sections 2511(a)(1), (a)(2), and (b). Therefore, we will not review the
court’s decisions under Sections 2511(a)(5) and (a)(8).



                                           -7-
J-S32003-17


            statutory grounds for termination delineated in Section
            2511(a). Only if the court determines that the parent’s
            conduct warrants termination of…her parental rights does
            the court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the needs
            and welfare of the child under the standard of best
            interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

      Termination under Section 2511(a)(1) involves the following:

            To satisfy the requirements of [S]ection 2511(a)(1), the
            moving party must produce clear and convincing evidence
            of conduct, sustained for at least the six months prior to
            the filing of the termination petition, which reveals a
            settled intent to relinquish parental claim to a child or a
            refusal or failure to perform parental duties. In addition,

               Section 2511 does not require that the parent
               demonstrate both a settled purpose of relinquishing
               parental claim to a child and refusal or failure to
               perform parental duties. Accordingly, parental rights
               may be terminated pursuant to Section 2511(a)(1) if
               the parent either demonstrates a settled purpose of
               relinquishing parental claim to a child or fails to
               perform parental duties.

            Once the evidence establishes a failure to perform parental
            duties or a settled purpose of relinquishing parental rights,
            the court must engage in three lines of inquiry: (1) the
            parent’s explanation for…her conduct; (2) the post-
            abandonment contact between parent and child; and (3)
            consideration of the effect of termination of parental rights
            on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).     Regarding the six-month period prior to filing the termination

petition:

            [T]he trial court must consider the whole history of a given
            case and not mechanically apply the six-month statutory

                                        -8-
J-S32003-17


         provision.     The court must examine the individual
         circumstances of each case and consider all explanations
         offered by the parent facing termination of…her parental
         rights, to determine if the evidence, in light of the totality
         of the circumstances, clearly warrants the involuntary
         termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.
718, 872 A.2d 1200 (2005) (internal citations omitted).

      The   grounds    for   termination   of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties.            In re

A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002). “Parents are required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities.”   Id. at 340.    The fundamental test in termination of

parental rights under Section 2511(a)(2) was long ago stated in the case of

In re Geiger, 459 Pa. 636, 331 A.2d 172 (1975), where the Pennsylvania

Supreme Court announced that under what is now Section 2511(a)(2), “the

petitioner for involuntary termination must prove (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) that such incapacity, abuse,

neglect or refusal caused the child to be without essential parental care,

control or subsistence; and (3) that the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied.” In Interest of Lilley,

719 A.2d 327, 330 (Pa.Super. 1998).

      Under Section 2511(b), the court must consider whether termination

                                      -9-
J-S32003-17


will meet the child’s needs and welfare.    In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond,

paying close attention to the effect on the child of permanently severing the

bond.” Id. Significantly:

        In this context, the court must take into account whether a
        bond exists between child and parent, and whether
        termination would destroy an existing, necessary and
        beneficial relationship.

        When conducting a bonding analysis, the court is not
        required to use expert testimony. Social workers and
        caseworkers can offer evaluations as well. Additionally,
        Section 2511(b) does not require a formal bonding
        evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have…her rights terminated.” In re B.L.L., 787 A.2d
1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child.   Thus, this [C]ourt has held that the parental
        obligation is a positive duty which requires affirmative

                                   - 10 -
J-S32003-17


        performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental
        duty requires that a parent exert [herself] to take and
        maintain a place of importance in the child’s life.

        Parental duty requires that the parent act affirmatively
        with good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of…her ability, even in difficult circumstances.
        A parent must utilize all available resources to preserve
        the parental relationship, and must exercise reasonable
        firmness in resisting obstacles placed in the path of
        maintaining the parent-child relationship. Parental rights
        are not preserved by waiting for a more suitable or
        convenient time to perform one’s parental responsibilities
        while others provide the child with his or her physical and
        emotional needs.

In re B.,N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of…her child is converted,

upon the failure to fulfill…her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” Id. at 856.

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the opinion of the Honorable Lyris F. Younge, we

conclude Mother’s issues merit no relief.       The Juvenile Court opinion

comprehensively    discusses   and   properly   disposes   of   the   questions

presented. (See Juvenile Court Opinion, filed December 15, 2016, at 4-7)


                                     - 11 -
J-S32003-17


(finding: (1-2) Mother received Family Single Case Plan (“FSP”) permanency

objectives in April 2014 to address mental health issues, substance abuse,

unstable employment, and visitation; DHS social worker credibly testified

Mother had history of mental health concerns, substance abuse, and

domestic violence; throughout dependency, Mother failed to procure steady

employment, maintain sobriety for substantial period, or consistently

participate in either intensive outpatient drug and alcohol cessation program

or dual diagnosis treatment program for mental health ailments; prior to

Mother’s incarceration, Mother visited N.A.P., D.N.P., and B.A.P. weekly;

upon her release from imprisonment, Mother visited Children sporadically;

DHS did not allow Mother to have unsupervised visits with Children

throughout dependency; at time of termination hearing, N.A.P., D.N.P., and

B.A.P. had been in foster care for 23 months [and K.D.P. had been in foster

care for 7½ months], yet Mother had failed to meet her FSP objectives;

Mother did not remedy conditions, which led to Children’s placement in

foster care, and she was unlikely to remedy conditions within reasonable

time; (3) DHS employee credibly testified Children would not suffer

irreparable harm if court terminated Mother’s parental rights to Children;

N.A.P., D.N.P., and B.A.P. displayed no negative behaviors when Mother was

incarcerated or when their visits with Mother became more sporadic;

Children have stronger bond with foster mother, whom N.A.P., D.N.P., and

B.A.P. acknowledge as “mom”; termination of Mother’s parental rights is in


                                   - 12 -
J-S32003-17


Children’s best interests).   Accordingly, we affirm on the basis of the

Juvenile Court’s opinion.

      Decrees affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/2017




                                  - 13 -
                                                                                   Circulated 05/01/2017 02:47 PM




              THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                      FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                  FAMILY COURT DIVISION
                                                                                                    r···'
                                                                                                    c~
                                                                                                    -.;;S\


IN RE: B.P.                                           GP 51 DP 000Hl44 201~                -o        cr··:·1       '-":''!\
                                                                                                                   •'     ,


                                                                                           :tJ                ~
                                                                                                           --.•
                                                      CP-51-AP-0000253-2016                c,
                                                                                                     -"'

                                                                                                                    ("":;
                                                                                           ....c,
                                                                                                      (_'.',
                                                                                           -XJ
INRE: D.P.                                            -GP 51 DP 0001046·2013               0           _.....
                                                                                            ~
                                                       CP-51-AP-0000254-2013                :.t:
                                                                                            -<             f·-.)

                                                                                                           c:::,
INRE: K.P.                                            SP=S l-DP-0002725-2615                               -1
                                                      CP-51-AP-0000243-2016

INRE:N.P.                                             -€P-51-D~-0000'194-2014
                                                       CP-51-AP-0000255-2016

APPEAL OF: D.P., Mother                               Superior Court
                                                      No. 1964 EDA        2016
                                                      No. 1963 EDA        2016
                                                      No. 1965 EDA        2016
                                                      No. 1962 EDA        2016

                                             OPINION
Younge,J.
This appeal arises from this Court's Order on May 23, 2016, terminating the parental rights of
    P. r.        ("mother"), pursuant to the petitions filed on behalf of the Department of Human
Services ("DHS") by the City of Philadelphia Solicitor's Office. Jay Stillman, attorney for mother,
filed a timely appeal from the May 23, 2016 order terminating mother's parental rights including
an attached Concise Statement of Errors, Affidavit of Service, and other related documents
necessary to perfect this Appeal.

FactualandProceduralBackground:
A summary of the relevant procedural history is set forth as follows:


On May 10, 20 \ °? DHS received a General Protective Services (OPS) report alleging that Mother
left B.P:          in the family's home unsupervised. Mother traveled out of town on May 9, 2013
and left D.P. in the care of the child's paternal grandmother. The report stated mother contacted
paternal grandmother on May 10, 2013 to advise her B.P.         - - -=- _ had been left in the family
home unsupervised for more than twenty four hours (24). D.P.'s school contacted maternal
grandmother because mother failed to retrieve D.P. from school at the end of the school day. The
report also alleged B.P. suffered from an unknown medical condition. The report further alleged
mother was unemployed, suffered from substance abuse and had been arrested in May 2012
pursuant to a domestic violence dispute. The report was substantiated. DHS obtained an Order of
Protective Custody (OPC) on May 20, 2013 for D.P. and B.P.
On August 23, 2013, Mother was convicted of driving without proper child restraint system. D.P.
and B.P. were returned to Mother's care with DHS supervision. On October 21, 2013, DHS
supervision and the children's dependent petitions were discharged.

On November 25, 2013, DHS received a OPS report alleging that N.P., born prematurely on June
     2013 with a chronic respiratory difficulties, was not receiving the appropriate medical care.
N.P. had a history of retinopathy due to prematurity which could lead to blindness, if not treated
properly. The report stated Mother failed to make the necessary medical appointments for N.P.
Mother failed to take N.P. to his ophthalmologist and developmental appointments. The report
alleged mother had been incarcerated prior to giving birth to N.P. The report was substantiated.
On April 1, 2014, DHS obtained an OPC for D.P. B.P. and N.P. after mother was observed to be
under the influence of an unknown substance. Mother was belligerent and refused DHS services
and a drug screen. The staff at St. Joseph's Hospital suspected mother was under the influence of
Phencyclidine ( PCP).

At a Shelter Care Hearing held on April 3, 2014 for D.P, B.P. and N.P., Judge Johnson lifted the
OPC and ordered temporary commitment to DHS. Mother was ordered to the Clinical Evaluation
Unit ( CEU) for a drug screen.

At the Adjudicatory Hearing for D.P., B.P. and N.P. held on April 10, 2014, Judge Johnson
discharged the temporary commitment to DHS, adjudicated the children dependent and committed
them to DHS. Judge Johnson issued a stay away order against Mother from the care giver paternal
grandfather of D.P. and B.P. Mother was referred to CEU for a drug and alcohol screen and dual
diagnosis assessment and three random drug and alcohol screens. Judge Johnson ordered all of
Mother's contact with the children was to be supervised.

On July 15, 2014, the Initial Permanency Review Hearing for D.P., B.P. and N.P. was held before
Judge Johnson, who ordered that the children remain committed to DHS. The children were placed
in separate homes.

On September 29, 2014, a Permanency Review Hearing for D.P. was held before Judge Johnson,
who ordered that DHS implement kinship care in the home of parental grandfather.
On October 14, 2014 a Permanency Review Hearing for D.P., B.P. and N.P. was held before Judge
Johnson where the Court found mother had been minimally compliant with the plan for
reunification. K.P. was born on November : 2014.

On January 8, 2015, a Permanency Review Hearing for D.P., B.P. and N.P. was held before Judge
Johnson, who ordered that they remain committed to DHS. The Court found mother was receiving
inpatient drug and alcohol treatment. The Court ordered mother to comply with her FSP objectives,
services and recommendations.

On June 6, 2015, D.P. B.P. and N.P. were removed from paternal grandfather's care and placed
in respite foster care.




                                                2
On June 30, 2015, a Permanency Review Hearing for D.P., B.P. and N.P. was held before Master
Ciccone, who ordered that the children remain committed to DHS. Mother was referred to the
CEU for a forthwith drug and alcohol screen, a dual diagnosis and monitoring.
On July 28, 2015, OHS received a GPS report alleging that mother was a patient at a local hospital
experiencing severe manic episodes and had admitted she had consumed alcohol. Mother had a
history of depression and bipolar disorder. The report further alleged mother was agitated,
thrashing and verbally abusive to the hospital staff. There report indicated mother resided with
K.P .. alone. K.P was transported to DHS.

On September 14, 2015, Judge Johnson conducted a Permanency Review Hearing for D.P., B.P.
and N.P. and ordered the children remain committed to DHS. After review of the evidence, the
Court held mother was discharged from a treatment center due to aggressive behavior and was
admitted to the hospital due to a positive screen for Phencyclidine (PCP). Mother was referred to
CEU for drug and alcohol screen and proof of substance abuse treatment. The Court ordered DHS
to obtain an OPC for K.P. if mother tested positive for PCP.
On November 5, 2015, DHS received a GPS report alleging Philadelphia Police responded to a
telephone call reporting mother stabbed a neighbor in her residential building. Mother fled the
scene prior to the arrival of the police. The report alleged police found K.P. in her crib inside
mother's apartment where there was minimal furniture and multiple male visitors. The report
further alleged drugs were being sold from mother's apartment. DHS obtained an OPC for K.P.
and placed her in a foster home through the Juvenile Justice Center (JJC).
At the Shelter Care hearing for K.P. held on November 6, 2015, the OPC was lifted and K.P.
temporary commitment to DHS was ordered to stand. Mother's whereabouts were unknown.
On November 6, 2015, Mother was arrested and charged with aggravated assault, possessing of an
instrument of crime with intent to employ it criminally, simple assault, and recklessly endangering
another person pursuant to the incident in the November 5, 2015 GPS report. Mother was
incarcerated at Riverside Correctional Facility (FCF)
The matter was the listed on a regular basis before Judges of the Philadelphia Court of Common
Pleas, Family Court Division- Juvenile Branch pursuant to section 6351 of the Juvenile Act, 42
Pa. C.S.A. $ 6351, and evaluated for the purpose ofreviewing the permanency plan of the child.
In subsequent hearings, the Dependency Review Orders reflect the Court's review and disposition
as a result of evidence presented, primarily with the goal of finalizing the permanency plan.

On May 23, 2016, during the Termination of Parental Rights hearing for mother, the Court found
by clear and convincing evidence that mother's parental rights as to B.P., D.P., K.P., and N.P.
should be terminated pursuant to the Juvenile Act. Furthermore, the Court held it was in the best
interest of the children that the goal be changed to Adoption.
The appeal of mother is as follows:
Issues
    1) Whether under the Juvenile Act, 42 Pa. C.S. section 6351, and 55 Pa. Code Section
       3130.74, in accordance with the provisions of the Federal Adoption and Safe Families
       Act, 42 U.S.C. Section 671 et seq., reasonable efforts were made to reunite the Mother



                                                 3
         with her children and whether the goal change to Adoption was the disposition well
         suited to the safety, protection and physical, mental and moral welfare of the children.
      2) Whether it was proven by clear and convincing evidence that Mother's parental rights
         should be terminated under Sections 2511 (a)(2) and 251 l(b).


Discussion
The grounds for involuntary termination of parental rights are enumerated in the Adoption Act at
23 Pa. C.S. § 2511. Under this statute, the trial court must engage in a bifurcated process in which
it initially focuses on the conduct of the parent under§ 2511(a). In the Interest ofB.C., 36 A.3d
601 (Pa. Super 2012). If the trial court determines that the parent's conduct warrants termination
under§ 251 l(a), it must then engage in an analysis of the best interest of the child under§ 251 l(b).
Id.
In the present case, mother's parental rights were terminated based on §§251 l(a), (1), (2), (5), (8)
and §251 l(b).
In proceedings to involuntarily terminate parental rights, the burden of proof is on the party seeking
termination to establish by clear and convincing evidence the existence of grounds for termination.
In re Adoption o(Atencio, 650 A.2d 1064 (Pa. 1994). The standard of clear and convincing
evidence is defined as testimony that is so "clear, direct, weighty and convincing as to enable the
trier of fact to come to a clear conviction without hesitation of the truth of the precise facts in
issue." In re J.D. WM, 810 A2d 688, 690 (Pa.Super. 2002).
To satisfy§ 251 l(a)(l), the moving party must produce clear and convincing evidence of conduct
sustained for at least six (6) months prior to filing of the termination petition, which reveal a settled
intent to relinquish parental claim to a child or a refusal or failure to perform parental duties. It is
clear from the record that for a period of six (6) months leading up to the filing of the Petition for
Involuntary Termination, mother failed to perform parental duties for the children. The Court
found by clear and convincing evidence that the mother refused or failed to perform her parental
duties.

In the instant matter, mother was given FSP objectives                       to address issues of stable
employment, treatment for mental health and drug and alcohol abuse, and visitation (N.T. 5/23/16,
pg. 41). Testimony of the social worker revealed, mother failed to maintain sobriety for a
substantial period of time (N.T. 5/23/16 pg. 46). Moreover, mother failed to demonstrate she could
successfully complete an intensive outpatient drug and alcohol cessation program and was
discharged due to inactivity. (N.T. 5/23/16, pgs. 42-43) Mother's failed to maintain continuous
participation in a dual diagnosis treatment in the several programs she attended. (N.T. 5/23/16,
pgs. 43-46) Testimony of the social worker revealed that mother was discharged from the treatment
programs due to inactivity, due to incidents at facilities or lack of participation due to incarceration.
(N.T. 5/23/16 pgs. 43-44) Furthermore, the social worker's testimony revealed mother failed to
demonstrate an ability to be employed during the life of the placement of the children. (N.T.
5/23/16, pg. 46)
A parent has an affirmative duty to act in her children's best interest. "Parental duty requires that
the parent not yield to every problem, but must act affirmatively, with good faith interest and effort,



                                                    4
 to maintain the parent-child relationship to the best of his or her ability, even in difficult
 circumstances." In re Dale A .• II, 683 A.2d 297, 302 (Pa. Super. 1996). In referenceto the parental
 contact, "to be legally significant, the contact must be steady and consistent over a period of time,
 contribute to the psychological health of the child, and must demonstrate a serious intent on the
 part of the parent to recultivate a parent-child relationship, and must demonstrate and willingness
 and capacity to undertake the parenting role". In re D.J.S., 737 A2d 283, 286 (Pa.Super. 1999)
 (quoting In re Adoption o(Hamilton, 549 A.2d 1291, 1295 (Pa.Super. 1988)).
In the present matter, during the twenty three months (23) the children have been in DHS care,
mother has struggled with maintaining sobriety as well as stable mental health. (N.T. 5/23/16, pg.
65) The social worker's testimony revealed mother's history of mental health, substance abuse and
domestic violence issues necessitated the children's placement with DHS (N.T. 5/23/16 pgs. 40-
41) Furthermore, prior to mother's incarceration, mother visited weekly with D.P., B.P. and N.P ..
and monthly with K.P. ( N.T. 5/23/16, pg 48) After mother's release from incarceration, mother
was sporadic in her visits with D.P., B.P., K.P. and N.P. (N.T. 5/23/16 pg. 48) There was no
recommendation to increase the supervised visits to unsupervised. (N.T. 5/23/16, pgs. 66).
  Section 2511 (a)(2) requires that "repeated and continued incapacity, abuse neglect or refusal of
  the parent has caused the child to be without essential parental care, control or subsistence
  necessary for her physical or mental well-being and the condition and causes of the incapacity,
· abuse, neglect, or refusal, cannot or will not be remedied by the parent. 23 Pa. C.S. § 2511 (a)(2).
Termination of parental rights under §2511 (a)(2) is not limited to affirmativemisconduct but may
include acts of refusal, as well as incapacity to perform parental duties. In re A.L.D., 797 A.2d 326,
337 (Pa.Super. 2002).
As of the May 23, 2016 hearing, B.P., D.P.,        , and N.P. have been in care for at least twenty
three (23) months, and mother had not progressed in her FSP permanency objectives in a way that
would permit reunification to occur. (N.T. 5/23/16, pgs. 45-49) Moreover, the Court found the
repeated and continued incapacity, abuse, neglect, or refusal to parent has caused the children to
be without essential parental care. (N.T. 5/23/16, pg. 66).
 §2511 (a)(5) requires that :
        (5)    The child has been removed from the care of the parent by the court or under a
        voluntary agreement with an agency for a period of at least six months, the conditions
        which led to the removal or placement of the child continue to exist, the parent cannot or
        will not remedy those conditions within a reasonable time, the services or assistance
        reasonably available to the parent are not likely to remedy the conditions which led to the
        removal or placement of the child within a reasonable period of time and termination of
        parental rights would best serve the needs and welfare of the child.
 §2511 (a)(8) states:
        (8)     The child has been removed from the care of the parent by the court or under a
        voluntary agreement with an agency, twelve (12) months or more has elapsed from the date
        of the removal or placement, the conditions which led to the removal or placement of the
        child continue to exist and termination of the parental rights would serve the best needs
        and welfare of the child.



                                                  5
The evidence as discussed above pursuant to §2511 (a)(5) and (a)(8), equally support the Court's
conclusion to terminate mother's parental rights.
In order to terminate the parental rights, the party seeking termination must prove by clear and
convincing evidence that the termination is in the best interest of the child. 23 Pa. C. S. §2511 (b);
In re Bowman, 64 7 A.2d 217 (Pa. Super. 1994). The best interest of the child is determined after
consideration of the needs and welfare of the child. The trial court must examine the individual
circumstances of each case and consider all explanations offered by the parent facing termination
of this parental rights to determine if the evidence, in the light of the totality of the circumstances,
clearly warrant involuntary termination.
When determining the best interest of the child, many factors are to be analyzed, "such as love,
comfort, security, security and stability. In re Adoption ofT.B.B., 835 A.2d 387, 397 (Pa. Super.
2003). Another factor that a court is to consider is what, if any, bond exist for the child. In re
Involuntary Termination ofC. WS.M and KA.L.M., 839 A.2d 410, 415 (Pa. Super 2003).
Pursuant to Section 2511 (b), the trial court must take account whether a natural parental bond
exists between child and parent, and whether termination would destroy an existing, necessary and
beneficial relationship. In re C.S., 761 A.2d 1197(Pa. Super. 2000). In the instant matter, the
testimony established that the children, D.P., B.P., K.P and N.P. would not suffer any irreparable
emotional harm if mother's parental rights were terminated. (N.T. 5/23/16, pgs. 51-56) Testimony
of the social worker testified the D.P., B.P. and N.P. are very close to their foster mother. (N. T.
5/23/16 pgs. 52-53) Furthermore, the social worker testified D.P., B.P. and N.P. have bonded with
their foster parent and acknowledge her as "Mom". (N.T. 5/23/16, pg. 62) Testimony described
the children, D.P., B.P., K.P. and N.P. were more bonded with foster caregivers than mother. (N.T.
5/23/16 pg. 65) Furthermore, social worker testified, D.P., B.P. and N.P. were found not to display
negative behaviors during mother's incarceration or decrease in consistent visitation since her
release from incarceration. (N.T. 5/23/16, pg. 65) Testimony established there is a parent/child
bond between D .P ., B.P. and N .P. and their foster parent which did not exist between the children
and their mother. (N.T. 5/23/16, pg. 66)
The Court stated concern about reunification or permanency if visitation was not expanded as such
the case in this particular matter. (N.T. 5/23/16, pg. 67-68) The Court found convincing the
testimony that the children indicated they would be fine in their current placement with the foster
parent. (N.T. 5/23/16, pg. 68) Hence, the Court concluded the children would not suffer irreparable
harm. (N.T. 5/23/16, pgs. 68-69).
The Trial Court found by clear and convincing evidence that the Department of Human Services
met their statutory burden pursuant to 23 Pa. C.S.A. § 2511 (a) (2),(5), (8) & (b) and that it was in
the best interest of the children, to change their goal to adoption (N.T. 5/23/16, pg. 67-69)


Conclusion:
For the foregoing reasons, the Court finds that the Department of Human Services met its statutory
burden by clear and convincing evidence regarding the termination of parental rights pursuant to
23 Pa. C.S. §2511 (a),(1), (2), (5) and (8) and §251 l(b). Furthermore, the Court finds that its ruling
will not cause B.P., D.P., K.P., and N.P. to suffer irreparable harm and it is in the best interest of



                                                   6
the children, based on the testimony regarding the children's safety, protection, mental, physical
and moral welfare, to terminate mother's parental rights.
Accordingly, the Trial Court's Order entered on May 23, 2016, terminating the parental rights of
mother,                 should be properly affirmed.




                                                             By the Court:




                                                 7
              THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                     FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                 FAMILY COURT DIVISION


INRE: B.P.                                         CP-51-DP-0001044-2013
                                                   CP-51-AP-0000253-2016

IN RE: D.P.                                        CP-51-DP-0001046-2013
                                                   CP-51-AP-0000254-2013

IN RE: K.P.                                         CP-5l-DP-0002725-2015
                                                    CP-5l-AP-0000243-2016

INRE:N.P ..                                         CP-5l-DP-0000794-2014
                                                    CP-51-AP-0000255-2016

APPEAL OF: D.P., Mother                            Superior Court
                                                   No. 1964 EDA2016
                                                   No. 1963 EDA2016
                                                   No. 1965 EDA2016
                                                   No. 1962 EDA 2016



                                      PROOF OF SERVICE


I hereby certify that this court is serving, today, December 15, 2016, the foregoing Opinion, by
regular mail, upon the following person(s):


Bennette Harrison, Esquire
City of Philadelphia Law Department
1515 Arch Street, 16th Floor

Philadelphia, PA 19103


Lee Kuhlmann, Esquire
1800 JFK Blvd., Suite 300
Philadelphia, PA 19103
Lisa Visco, Esquire
1800 JFK Blvd., Suite 300
Philadelphia, PA 19103




Jay Stillman, Esquire

1901 JFK Blvd., Suite 1913
Philadelphia, PA 19103




                                 BY THE COURT




                             9